UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                           No. 06-1173



MARIAMA DIALLO,

                                                          Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                          Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A97-193-264)


Submitted:   September 27, 2006           Decided:   November 8, 2006


Before WILLIAMS, TRAXLER, and SHEDD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Danielle Beach-Oswald, NOTO & OSWALD, EMPLOYMENT LAW GROUP, P.C.,
Washington, D.C., for Petitioner.     Peter D. Keisler, Assistant
Attorney General, Cindy Ferrier, Senior Litigation Counsel, R.
Alexander Goring, Office of Immigration Litigation, Civil Division,
UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Mariama Diallo, a native and citizen of Guinea, petitions

for review of an order of the Board of Immigration Appeals (Board)

affirming the immigration judge’s denial of her requests for

asylum, withholding of removal, and protection under the Convention

Against Torture.

            Diallo challenges the Board’s finding that her testimony

was not credible and that she otherwise failed to meet her burden

of proof to qualify for asylum.                      We will uphold a negative

credibility      determination     if    it     is    supported   by     substantial

evidence, see Tewabe v. Gonzales, 446 F.3d 533, 538 (4th Cir.

2006), and reverse the Board’s decision only if the evidence “was

so compelling that no reasonable fact finder could fail to find the

requisite fear of persecution,” Rusu v. INS, 296 F.3d 316, 325 n.14

(4th Cir. 2002) (internal quotation marks and citations omitted).

            We   have   reviewed    the       administrative      record       and   the

Board’s decision and find that substantial evidence supports the

adverse credibility finding and the ruling that Diallo failed to

establish   past    persecution     or    a     well-founded      fear    of    future

persecution as necessary to establish eligibility for asylum.                        See

8 C.F.R. § 1208.13(a) (2006) (stating that the burden of proof is

on   the   alien   to   establish       eligibility       for   asylum);       INS   v.

Elias-Zacarias, 502 U.S. 478, 483 (1992) (same).




                                        - 2 -
           Similarly, because Diallo does not qualify for asylum,

she is also ineligible for withholding of removal.              See Camara v.

Ashcroft, 378 F.3d 361, 367 (4th Cir. 2004).            Finally, substantial

evidence   supports   the   finding     that   Diallo   fails   to   meet   the

standard for relief under the Convention Against Torture.                    To

obtain such relief, an applicant must establish that “it is more

likely than not that he or she would be tortured if removed to the

proposed country of removal.”           8 C.F.R. § 1208.16(c)(2) (2006).

Diallo failed to make the requisite showing.

           Accordingly,     we   deny    the   petition   for   review.      We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.

                                                            PETITION DENIED




                                   - 3 -